ORDER
On November 27, 2013, this Court suspended petitioner from the practice of law for nine (9) months with conditions. In the Matter of Reynolds, 406 S.C. 356, 751 S.E.2d 662 (2013). Petitioner has now filed a Petition for Reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR).
The Court grants the Petition for Reinstatement on the condition that petitioner extends his current monitoring contract with Lawyers Helping Lawyers for a period of one (1) year.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.